Plaintiffs, a firm of attorneys at Ottumwa, Iowa, bring this action against the defendant for legal services alleged to have been rendered for her, as plaintiff in a prior divorce action, in which they appeared as her counsel. Plaintiffs claim that these services were rendered upon an oral agreement by the defendant to pay them $35 per day for services in preparing that case for trial and $50 per day for services rendered in court and outside of the city of Ottumwa. They also claim $30 additional for expenses incurred on her behalf for the services of three appraisers in the divorce action. They further allege that it was agreed that any attorneys' fees allowed for plaintiff's attorneys in the divorce action were to be credited upon their account for services rendered in that action, under said agreement. Plaintiffs further allege that, pursuant to their agreement, they secured a divorce and alimony for their client, Saidee C. Park, the defendant in this action, and that the services performed by them under such agreement amounted to $1,500. They further allege that the court allowed them the sum of $666.67 to be applied on attorneys' fees in the divorce action.
The defendant filed a general denial, and as a separate defense alleged a prior adjudication of the claim for attorneys' fees because of the amount allowed for them in the divorce action.
The case of Lloyd L. Duke, Appellee, v. Saidee C. Park, Appellant, 220 Iowa 889, 262 N.W. 799, is a companion case herewith. In that case Duke, who was an associate counsel for plaintiff in the divorce action, also brought an action for the recovery of attorney's fees rendered therein. The facts in relation to the divorce action and the results obtained therein are fully set out in the case of Duke v. Park, and a further recital thereof is deemed unnecessary here.
The lower court in this action found that an oral agreement *Page 896 
was entered into as alleged in plaintiffs' petition, under which plaintiffs were to receive $35 per day for services in preparing for trial of the divorce action and $50 per day for services rendered in court and outside of the city of Ottumwa. There was evidence in the case from which the lower court could find that said contract was entered into and that services were performed thereunder; there was also evidence tending to show that the amount due therefor was $1,500, and fixed that sum as the amount due plaintiffs for services in the divorce action.
The lower court in this action also found that the plaintiffs, in the prior divorce action, were allowed the sum of $666.67 as attorneys' fees therein, to be taxed against the defendant in that action. The lower court also found that, after deducting that amount from $1,500 awarded in this action, there was still due the plaintiffs herein for legal services rendered in the divorce action the sum of $833.33; in addition thereto, the court also awarded plaintiffs $30 for the amount expended for appraisers in the divorce action, making a total of $863.33, and entered judgment therefor. Defendant appeals.
[1] I. This being a law action, tried to the court, its finding necessarily has the same effect as the finding of a jury; and if there was any evidence in the case supporting the finding of the court, the Supreme Court is bound thereby. City of Cherokee v. Aetna Life Insurance Co., 215 Iowa 1000, loc. cit. 1004, 247 N.W. 495.
In discussing this question in the case of City of Cherokee v. Aetna Life Insurance Co., 215 Iowa 1000, loc. cit. 1004, 247 N.W. 495, 497, we said:
"This court has repeatedly held that, where the cause is tried to the court without a jury, the findings of the trial court on questions of fact are as conclusive and binding upon the Supreme Court as the verdict of a jury, and such findings will not be reviewed or disturbed by the Supreme Court where there is any evidence to substantiate them."
This question was fully considered in the case of Duke v. Park, hereinabove referred to, and a further discussion thereof is deemed unnecessary here.
As there was evidence in this case to substantiate the findings of the lower court, we cannot disturb its conclusion.
[2] II. The appellant also pleads as a separate defense *Page 897 
that the allowance of attorneys' fees in the divorce action constitutes an adjudication of that question and that the allowance of an additional amount in this case upon the oral agreement alleged to have been entered into cannot be sustained.
This question was also fully considered by this court in the case of Duke v. Park, 220 Iowa 889, and we are controlled thereby. In the Duke case we held that, as the attorneys for plaintiff in this action were not a party to the divorce action, the judgment rendered by the court therein does not constitute an adjudication. This question was fully considered in the case of Duke v. Park, and a further discussion thereof is deemed unnecessary here.
For the reasons hereinabove set out, we are forced to the conclusion that the judgment of the lower court is right, and the same is hereby affirmed. — Affirmed.
All Justices concur, except PARSONS, J., who took no part.
         SUPPLEMENTAL OPINION ON PETITION FOR REHEARING.